       Case: 1:19-cr-00760-DAP Doc #: 17 Filed: 01/28/20 1 of 3. PageID #: 50




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :      CASE NO. 1:19-CR-760
                                              :
               Plaintiff,                     :
                                              :      JUDGE DAN A. POLSTER
       vs.                                    :
                                              :
LAURA L. SMITH,                               :      DEFENDANT’S UNOPPOSED
                                              :      MOTION TO CONTINUE PRETRIAL,
               Defendant,                     :      TRIAL AND ALL RELATED
                                              :      DEADLINES
                                              :



       Now comes Laura L. Smith, through counsel, and respectfully moves this Court for an

Order continuing the motion deadline, pretrial conference, and trial dates in this case for a period

of approximately 90 days from the current pretrial date of February 4, 2020, pursuant to 18 U.S.C.

§ 3161(h)(7)(A). Defense counsel has discussed this matter with Assistant United States Attorney

Brian McDonough, who provided that the government has no objection to this motion.

       Counsel submits this extended continuance is due to the fact that Ms. Smith is pregnant

with her first child, and her tentative due date is February 9, 2020. Ms. Smith has had a difficult

pregnancy with significant health concerns, and she has been periodically hospitalized throughout

the pregnancy. After the delivery of her child, Ms. Smith will need a period of time after the birth

to make the necessary bonds with her newborn, and recover her health after delivery.
       Case: 1:19-cr-00760-DAP Doc #: 17 Filed: 01/28/20 2 of 3. PageID #: 51



       In addition to the time needed for Ms. Smith due to her pregnancy and the impending birth

of her child, counsel will need time to review the discovery, which contains many recordings,

confer with Ms. Smith regarding the discovery, complete investigations, and consider a plea offer

or prepare for trial. There is a significant amount of investigation and review of the discovery,

which was recently received by defense counsel on January 24, 2020, which needs to occur, and

counsel also needs additional time to address the issues in this case and be able to meaningfully

confer with Ms. Smith after review of the evidence and information involved with this case. This

request for continuance of pretrial and trial dates is made in the interest of justice and not for

needless delay, and interests of justice far outweigh the public’s interest in a speedy trial in this

matter, and would best be served by granting this motion. See, 18 U.S.C. § 3161(h)(7)(A).

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), Ms. Smith asks this Court to find that the ends of

justice are served by the granting of this continuance, and outweigh the best interest of the public

and the defendant in a speedy trial. Furthermore, counsel states that she has met with Ms. Smith

and has advised her of her right to a speedy trial. Understanding her rights, Ms. Smith knowingly

waives her right to a speedy trial in this matter.

       Having full and complete knowledge of the foregoing factors and the specific rights and

requirements provided and set forth under Section 3161, Ms. Smith hereby moves this Honorable

Court for a continuance of the trial date beyond the seventy (70) day limitation set forth in Title

18, Section 3161 et seq.
       Case: 1:19-cr-00760-DAP Doc #: 17 Filed: 01/28/20 3 of 3. PageID #: 52



       For the reasons set forth above, defendant Laura L. Smith requests that this Court grant the

motion for continuance of all pretrial and trial dates for a period of 90 days, from the date of the

currently scheduled pretrial date of February 4, 2020.



                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar No. 0051928

                                              s/Debra Kanevsky Migdal
                                              DEBRA KANEVSKY MIGDAL
                                              Ohio Bar No. 0058762
                                              Assistant Federal Public Defender

                                              s/Vanessa Malone
                                              VANESSA MALONE (OH 0066230)
                                              Attorney at Law

                                              Office of the Federal Public Defender
                                              Akron Centre Plaza
                                              50 S. Main Street, Ste. 700
                                              Akron, OH 44308
                                              Phone 330-375-5739; Fax 330-375-5738
                                              Email: debra_migdal@fd.org
                                              Email: vanessa_malone@fd.org
